Citation Nr: 0507825	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, and an April 2003 rating decision by the RO 
in Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

In June 2004, the Board remanded the case to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center, and ordered that the RO request 
information from the veteran regarding treatment providers 
for his claimed AIDS and ulcers.  At that time, the Board 
also ordered the RO to schedule the veteran for a VA 
examination to determine the etiology of his AIDS and ulcer 
conditions.  

Review of the claims file reveals that in a June 2004 letter, 
the Appeals Management Center requested the veteran to 
provide information regarding treatment providers for his 
claimed AIDS and ulcers.  However, the veteran was never 
scheduled for a VA examination as ordered by the Board in 
June 2004.

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Accordingly, the case must be 
remanded to the RO for the RO to schedule an examination as 
outlined in the order below.  Stegall v. West, 11 Vet. App. 
268 (1998).

Correspondence received in October 2004 from the veteran 
indicated that he sent medical records to AMC in August 2004.  
These are not of record and should be obtained.

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO should search for medical 
records sent to AMC by the veteran in 
August 2004.  If these records are not 
found, the RO should contact the veteran 
and request that he resubmit those 
records.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
etiology of his AIDS and ulcer condition.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with this examination and 
that fact should be so noted in the 
medical report.  All testing deemed 
necessary by the examiner should be 
performed and the results reported.  In 
conjunction with a review of the claims 
folder and an examination of the veteran, 
the examiner is asked to render opinions 
as to the following:

(a)  Whether it is at least as likely as 
not (probability of 50 percent or more) 
that the veteran's AIDS is related to 
episodes of abdominal pain treated in 
service (attention is drawn to the March 
2003 opinion of Dr. DuBois).

(b)  Whether the veteran has a chronic 
ulcer condition.

(c)  If so, whether it is at least as 
likely as not (probability of 50 percent 
or more) that his ulcer condition is 
related to episodes of abdominal pain 
treated in service.

The examiner should explain the rationale 
for any opinion expressed.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues of 
entitlement to service connection for 
AIDS and ulcers.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this appeal. The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




